            Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 1 of 7



                              THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF COLUMBIA


Ute Indian Tribe of the Uintah and Ouray
Reservation,

                Plaintiff,                                  Case No. 1:18-cv-00546-RCL

       v.

United States Department of the Interior, et al.,          Senior Judge Royce C. Lamberth

                Defendants.




Ute Indian Tribe of the Uintah and Ouray
Reservation,

                Plaintiff,                                  Case No. 1:18-cv-00547-CJN

       v.

United States Department of the Interior, et al.,                Judge Carl J. Nichols

                Defendants.


            PLAINTIFF’S MOTION TO CONSOLIDATE AND/OR JOIN CASES

       Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure and LCvR 40.5(d), the

Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation (“Tribe” or “Ute Tribe”) moves to

consolidate or join the above-captioned cases. As grounds, the Tribe states:

       1.       Plaintiff Ute Indian Tribe of the Uintah and Ouray Reservation (“Tribe” or “Ute

Tribe”) is a federally-recognized Indian tribe that resides upon the Uintah and Ouray Indian

Reservation in northeastern Utah.
            Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 2 of 7



       2.       On March 8, 2018, the Tribe filed two separate lawsuits in the United States District

Court for the District of D.C, Ute Indian Tribe of the Uintah and Ouray Indian Reservation v.

United States, et al., case number 1:18-cv-00546 (“case number 546”), and Ute Indian Tribe of

the Uintah and Ouray Indian Reservation v. United States, et al., case number 1:18-cv-00547

(“case number 547”). Both cases were filed within an hour’s time of one another, as their

sequential case numbers reflect.

       3.       Case number 546 asserts claims against the United States arising out of and related

to the Tribe’s Uncompahgre Reservation. Case number 547 asserts claims against the United

States arising out of and related to the Tribe’s Winters reserved water rights. While the two suits

relate to different forms of Indian trust property—land and water—there are many similarities

between the two cases. These similarities became further, and substantially, apparent when the

United States, in response to both complaints, raised defenses to both cases which rely upon facts

and legal issues common to both cases, as set forth below. Indeed, upon reflection, the Tribe’s

undersigned attorney believes she was remiss in failing to list case number 546 as a related case

on the Civil Information Sheet for the second filed case, no. 547.

       4.       Because the two cases share some common questions of law and fact, grounds exist

for a consolidation or joinder of the two cases under Fed. R. Civ. P. 42(a) and LCvR 40.5. The

United States holds title to both the Uncompahgre Reservation and the Tribe’s reserved water

resources in trust for the Tribe.1 In both cases, the Tribe is seeking, inter alia, declaratory and

prospective injunctive relief in relation to the United States’ control and alleged mismanagement

and abdication of its trust responsibilities over both of these tribal trust assets. In both cases, the




1
 Tribe’s Compl., ECF No. 1 in case number 546, ¶ 4; Tribe’s Am. Compl., ECF No. 25 in case
number 547, ¶¶ 22-40.

                                                  2
            Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 3 of 7



United States has moved for summary dismissal and/or summary judgment of the Tribe’s

complaints.2 In both cases, the State of Utah has moved to intervene as a party defendant on the

side of the United States.3 No court ruling has yet been issued on either the United States’ motions

to dismiss or the State of Utah’s motions to intervene in either of the cases. No discovery has yet

taken place in either case.

       5.       The consolidation or joinder of case numbers 546 and 547 will serve the interests

of judicial economy and efficiency. As explained infra, consolidation or joinder the cases will not

result in any harm or prejudice to either side.

       6.       Plaintiff’s undersigned counsel has conferred with counsel for the United States in

both case nos. 546 and 547, as required by LCvR 7(m). In response, counsel for the United States

has advised that the United States opposes the Tribe’s motion.

                                      LEGAL ARGUMENT

       Rule 42(a) provides that if “actions before the court involve a common question of law or

fact, the court may” take one of three measures. First, the court may “join for hearing or trial any

or all matters at issue in the actions.” Fed. R. Civ. P. 12(a)(1). Second, the court may “consolidate

the actions.” Fed. R. Civ. P. 12(a)(2). Third, the court may “issue any other orders to avoid

unnecessary cost or delay.” Fed. R. Civ. P. 12(a)(3). See generally Hall v. Hall, __ U.S. __, 138

S. Ct. 1118, 200 L.Ed. 2d 399 (2018).

       Local Rule 40.5(d) captioned “Motions to Consolidate,” states:

       Motions to consolidate cases assigned to different judges of this Court shall be
       heard and determined by the judge to whom the earlier-numbered case is assigned.


2
  Mtn. to Dismiss, ECF No. 35 in case number 546; Mtn. to Dismiss, ECF No. 28 in case number
547.
3
  Mtn. to Intervene, ECF No. 44 in case number 546; Mtn. to Intervene, ECF No. 32 in case number
547.

                                                  3
          Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 4 of 7



        If the motion is granted, the later-numbered case shall be reassigned in accordance
        with section (c) of this Rule.

As pertinent here, Local Rule 40.5(a)(3) states that civil cases are “deemed related” when the

earliest filed case is still pending on the merits, and the cases “(i) relate to common property, or

(ii) involve common issues of fact, or (iii) grow out of the same event or transaction.”

        One common issue of fact and law in case numbers 546 and 547 is the United States’

argument, under its motions to dismiss both cases, that both of the Tribe’s suits are precluded by

the release and waiver language under the parties’ 2012 Settlement Agreement in Ute Indian Tribe

of the Uintah and Ouray Reservation v. United States, U.S. Court of Federal Claims, case number

06-866. The United States makes this argument in case number 546 under ECF No. 35 at 14-17,

and in case number 547 under ECF No. 28 at 31. In both cases, the Ute Tribe has countered the

Government’s arguments by, inter alia, invoking the express exceptions to release and waiver that

are contained in the 2012 Settlement Agreement. See ECF No. 46 at 23-27 in case number 546,

and ECF No. 34 at 32-34 in case number 547. Absent a consolidation of the two cases, there is a

possibility that two different judges on the district court could issue contradictory rulings on the

applicability of the express exceptions to waiver and release under the 2012 Settlement Agreement.

        The Ute Tribe has also countered the Government’s argument regarding the 2012

Settlement Agreement with arguments that, in both cases, raise mixed questions of law and fact,

and/or question of fact, where the applicable legal rule is the same in both cases and where some,

but not all, of the relevant facts overlap.

        Importantly, a consolidation of two cases under Rule 42(a) does not operate to effect a

complete “merger” of the two cases. As explained by the United States Supreme Court:

        Over 125 years, this Court, along with the courts of appeals and leading treatises,
        interpreted [the word “consolidation”] to mean the joining together—but not the
        complete merger—of constituent cases.

                                                 4
          Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 5 of 7



        ****
        From the outset, we understood consolidation not as completely merging the
        constituent cases into one, but instead as enabling more efficient case management
        while preserving the distinct identities of the cases and the rights of the separate
        parties in them.

        ****

        Consolidation was “allowed by the practice of the court for its convenience, and
        the saving of time and expense to the parties.”

Hall v. Hall, 138 S. Ct. at 1125-27 (quoting Rich v. Lambert, 12 How. 347 (1852)). Because a

consolidation of the two cases does not effect a complete merger of the cases, there is no possibility

of prejudice to the United States if the cases are consolidated. As noted supra, there has been no

ruling on the merits at this time in either case. Nor has any discovery been undertaken in either

case.

        WHEREFORE, based on the facts and authorities cited herein, the Tribe respectfully

requests that the Court consolidate or join case numbers 546 and 547, Ute Indian Tribe of the

Uintah and Ouray Indian Reservation v. United States, et al., case number 1:18-cv-00546, and Ute

Indian Tribe of the Uintah and Ouray Indian Reservation v. United States, et al., case number

1:18-cv-00547.

        Respectfully submitted this 16th day of August, 2019.

                       FREDERICKS PEEBLES & PATTERSON LLP


/s/ Jeffrey S. Rasmussen                              /s/ Frances C. Bassett
Jeffrey S. Rasmussen, Pro Hac Vice                    Frances C. Bassett, Pro Hac Vice
1900 Plaza Drive                                      1900 Plaza Drive
Louisville, CO 80027                                  Louisville, CO 80027
Phone: 303.673.9600                                   Phone: 303.673.9600
Facsimile: 303.673.9155                               Facsimile: 303.673.9155
Email: jrasmussen@ndnlaw.com                          Email: fbassett@ndnlaw.com




                                                  5
         Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 6 of 7



Rollie Wilson (D.C. Bar No. 1008022)
Fredericks Peebles & Patterson LLP
401 9th St., N.W.
Washington, D.C. 20004
Phone: 202.450.4887
Facsimile: 202.450.5106
Email: rwilson@ndnlaw.com
Attorneys for Plaintiff




                                       6
         Case 1:18-cv-00547-CJN Document 42 Filed 08/16/19 Page 7 of 7



                              CERTIFICATE OF SERVICE

       I hereby certify that, on this 16th day of August, 2019, a copy of the foregoing

PLAINTIFF’S MOTION TO CONSOLIDATE AND/OR JOIN CASES was filed through the

Court’s CM/ECF management system and electronically served on counsel of record.


                                                 /s/ Debbie A. Foulk
                                                 Debbie A. Foulk, Legal Assistant




                                            7
